DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean parent Application No. KR10-2020-0019638, filed on February 18, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020 and June 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 15-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., United States Patent Application Publication No. US 2017/0353181 A1.

Regarding claim 1, Kim discloses an electronic device (Kim, generally, Fig. 1, electronic device, #100; Abstract), comprising:
 a display unit configured to provide an image (Figs. 7-8; Detailed Description, [0140], “In various exemplary embodiments, the electronic device 100-2 may be a touch screen panel for displaying an image.”); and 
an input sensing unit disposed on the display unit, the input sensing unit comprising:
 a sensing insulating layer including a first insulating layer disposed on the display unit, and a second insulating layer disposed on the first insulating layer and including plurality of first contact holes and a plurality of second contact holes (Figs. 7-8, insulating layer, ILD; middle insulating layer, ISL; Detailed Description, [0155], “The electronic device 100-3 may further include a middle insulating layer ISL covering the black conductive pattern BCP. In various exemplary embodiments, the middle insulating layer ISL is disposed between the middle layer EC and the insulating layer ILD.”; Detailed Description, [0123-0127], “Predetermined contact holes CH may be defined in the insulating layer ILD…. ); 
a first sensing electrode including a plurality of first sensing patterns arranged in a first direction and extending in a second direction crossing the first direction, and a plurality of first conductive patterns disposed between the first sensing patterns (Fig. 4, first electrode, TE1; Detailed Description, [0104-0116]); and 
a second sensing electrode including a plurality of second sensing patterns arranged in the second direction and extending in the first direction, and a plurality of second conductive patterns disposed between the second sensing patterns (Fig. 4, second electrode, TE2; Detailed Description, [0104-0116]), wherein:
(Detailed Description, [0123-0142], “In various exemplary embodiments, the contact holes CH are arranged to respectively corresponding to the plurality of dummy patterns DP1 and the plurality of sensor parts SP1. However, this is illustrated as an example. The plurality of contact holes may also, in alternative embodiments, respectively correspond to one of the plurality of the first dummy patterns DP1 or one of the plurality of the sensor parts SP1.”); and 
at least one of the first sensing electrode and the second sensing electrode is in contact with the first insulating layer through the second contact holes (See Figs. 7-8, Detailed Description, [0123-0142], “Likewise, the plurality of first dummy patterns DP1 may overlap the plurality of contact holes CH. The plurality of first dummy patterns DP1 may be respectively connected to the plurality of second sensor parts SP2 through another portion of the contact holes CH. Accordingly, the second electrode TE2 may include the plurality of second sensors parts SP2, the plurality of second connecting parts CP2, and the plurality of first dummy patterns DP1.…in various exemplary embodiments the plurality of first mesh lines MSL1 and the plurality of second mesh lines MSL2 are spaced apart from each other with the insulating layer ILD therebetween. One portion of the plurality of first mesh lines MSL1 and one portion of the plurality of second mesh lines MSL2 may be connected to each other through the contact holes CH.”).

Regarding claim 2, Kim further discloses wherein:
 the first sensing pattern, the second sensing pattern, and the second conductive pattern comprise mesh lines defining a plurality of mesh openings (see inter alia, Detailed Description, [0112-0116]l Fig. 4, mesh lines; MSL); and
 the mesh lines are disposed on the second insulating layer (See Figs. 6-8, MSL on top of ILD).

(Figs. 4-8, mesh lines MSL overlap contact holes CH).

Regarding claim 4, Kim further discloses wherein the display unit comprises:
 a circuit device layer including a plurality of transistors (Figs. 7-8,. Detailed Description, [0142], “Although not shown, the base layer BSL may include a plurality of insulating layers and a plurality of conductive layers. The plurality of insulating layers and the plurality of conductive layers may configure thin film transistors and capacitors which are connected to a display element DEM.”);
 a display device layer including a pixel definition layer including a plurality of display openings, first electrodes respectively exposed by the openings, a second electrode opposite to the first electrodes, and emission layers disposed between the first electrodes and the second electrode (Figs. 7-8, Detailed Description, [0142-0152], “The pixel defining layer PDL may be disposed on the base layer BSL. Predetermined openings OP may be defined in the pixel defining layer PDL. Each of the openings OP may define a region into which one display element DEM is partitioned...In various exemplary embodiments, the display element DEM includes a first electrode EL1, a light emitting layer EML, and a second electrode EL2. The display element DEM may generate light by activating the light emitting layer EML according to the potential difference between the first electrode EL1 and the second electrode EL2”); and 
an encapsulation layer including a first thin inorganic layer covering the display device layer, a thin organic layer disposed on the first thin inorganic layer, and a second thin inorganic layer disposed on the thin organic layer (Figs. 7-8, Detailed Description, [0142-0152], “The middle layer EC may include an organic film and/or an inorganic film. Here, the middle layer EC may be an encapsulation layer which prevents water from penetrating into the display element DEM and protects the display element DEM.”), and 
 (Figs. 7-8, Detailed Description, [0142-0152], “In various exemplary embodiments, the first mesh lines MSL1 are disposed on the encapsulation layer. Although not shown, the electronic device 100-2 may further include a color filter layer disposed between the encapsulation layer and the first mesh lines MSL1. The color filter layer may include a plurality of color patterns overlapping the openings OP and a matrix pattern overlapping the pixel defining layer PDL. The color filter layer reduces the external light reflectivity of a display substrate 20... In various exemplary embodiments, the first and second mesh lines MSL1 and MSL2 overlap the pixel defining layer PDL and do not overlap the openings OP in which the light emitting layer EML is disposed. Accordingly, negative influence on the electronic device 100-2 due to the first and second mesh lines MSL1 and MSL2 may be reduced, and since the first and second mesh lines MSL1 and MSL2 may be fabricated from an opaque material, the degree of freedom of selecting a material for the first and second mesh lines MSL1 and MSL2 may be increased.”).

Regarding claim 5, Kim further discloses wherein the first insulating layer is directly disposed on the second thin inorganic layer (Figs. 7-8, Detailed Description, [0142-0152], ILD on top of EC).

Regarding claim 6, Kim further discloses wherein: 
the input sensing unit further comprises a reflection compensation pattern spaced apart from the first sensing electrode and the second sensing electrode, disposed on one of the first insulating layer and the second insulating layer, and disposed at an intersection of the mesh lines (Fig. 3b and Figs. 7-8, darkening layer, OPL, Detailed Description, [0084-0104]); and 
a length of a short side of the reflection compensation pattern in a third direction is equal to a width of the mesh line that overlaps the reflection compensation pattern (Detailed Description, [0030], “The first conductive pattern may include a plurality of mesh lines crossing each other.”; See next Detailed Description, [0084-0104], “…the external light OL incident on the upper side of the first conductive pattern PT1 is reflected from each of the layers constituting the darkening layer OPL, i.e., TL1, TL2 and TL3 in the embodiment illustrated in FIG. 3B, to generate a plurality of reflective lights in succession. A portion of the external light OL may be reflect from the upper layer TL3 to form first reflective light RL1, and a portion may pass through the upper layer TL3 having the third thickness D3 and be reflected from the upper surface of the middle layer TL2 to form second reflective light RL2. Also, a portion may pass through the middle layer TL2 having the second thickness D2 and be reflected from the upper surface of the lower layer TL1 to form third reflective light RL3, and another portion may pass through the lower layer TL1 having the first thickness D1 and be reflected from the upper surface of the conductive layer MTL to form fourth reflective light RL4.”; See also Figs. 3A-3B, OPL and MTL are aligned with each other with same thickness).

Regarding claim 9, Kim discloses wherein:
 the electronic device comprises an active region configured to provide the image from the display unit and to sense an external input from the input sensing unit, and a peripheral region adjacent to the active region (Fig. 1, active area, AA; peripheral region, NAA; Detailed Description, [0067-0068]); and
 the second contact holes overlap the active region (See Figs. 7-8, Detailed Description, [0123-0142]; Figs. 7-8, contact holes, CH).

Regarding claim 10, Kim discloses wherein the number of the second contact holes is greater than the number of the first contact holes (Figs. 7-8, contact holes, CH; Detailed Description, [0123-0142]; Examiner’s note—it is arbitrary which contact holes are mapped to first contact holes and second contact holes. For purposes of claim mapping, the second contact holes are mapped to second sensor parts SP2).

Regarding claim 11, Kim discloses wherein each of the first contact holes comprises two or more connection contact holes (Detailed Description, [0123-0142], “In various exemplary embodiments, the contact holes CH are arranged to respectively corresponding to the plurality of dummy patterns DP1 and the plurality of sensor parts SP1. However, this is illustrated as an example. The plurality of contact holes may also, in alternative embodiments, respectively correspond to one of the plurality of the first dummy patterns DP1 or one of the plurality of the sensor parts SP1.”).

Regarding claim 12, Kim discloses wherein each of the second contact holes comprise sub-contact holes having the same shape as the connection contact holes (Detailed Description, [0123-0142]; Figs. 7-8, second contact holes and first contact holes are same shape as depicted by CH).

Regarding claim 13, Kim discloses wherein the input sensing unit further comprises: 
ground patterns respectively enclosed by the second sensing patterns and are spaced apart from the second sensing patterns (Figs. 10A-10B, BCP, Detailed Description, [0167], “In various exemplary embodiments, the black conductive pattern BCP may have a conductivity and a ground voltage.”); and
 a ground conductive pattern disposed between the ground patterns (Figs. 10A-10B, BCP; Detailed Description, [0166-0168]).


 inter alia, Background, [0005], Summary, [0025]) comprising the structural limitations of claim 1. Thus, claim 15 is rejected under the same reasoning as claim 1. 
Regarding claim 16, this is met by the rejection to claim 3 (incorporating claim 2). 
Regarding claim 17, this is met by the rejection to claim 6.
Regarding claim 20, this is met by the rejection to claim 10.
Regarding claim 21, this is met by the rejection to claim 11.
Regarding claim 22, this is met by the rejection to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claim 7, Kim discloses every element of claim 6 but does not disclose wherein a length of a long side of the reflection compensation pattern in a direction crossing the third direction is less than 50% of a width of one of the mesh openings.
However, Kim does disclose varying types of reflection compensation patterns (Detailed Description, [0084-0103] and mesh openings (Detailed Description, [0133-0143]). 
It would have been obvious to one of ordinary skill in the art to have modified the reflection compensation pattern of Kim in such a way as to provide wherein a length of a long side of the reflection compensation pattern in a direction crossing the third direction is less than 50% of a width of one of the mesh openings. Changing the length of the reflection compensation pattern and the width of the mesh openings is a matter of routine experimentation to one of ordinary skill in the art, and would have been pursued as a matter of design choice and routine optimization without unexpected results (MPEP 2144.04 and 2144.05).  

Regarding claim 8, Kim as modified discloses or suggests every element of claim 7, and Kim further discloses wherein the reflection compensation pattern has an ‘X’ shape (Fig. 3b and Figs. 7-8, darkening layer, OPL, Detailed Description, [0084-0104]; See also Figs. 4-5 and 8 for X shape pattern).
Thus, it would have remained obvious to have modified Kim in the same manner as described in claim 7.

	Regarding claim 18, this is met by the rejection to claim 7 with the modification to Kim.

	Regarding claim 19, this is met by the rejection to claim 8 with the modification to Kim. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Weinerth, United States Patent Application Publication No. US 2017/0364184 A1.

Regarding claim 14, Kim discloses every element of claim 1 but does not explicitly disclose wherein the input sensing unit further comprises floating patterns respectively enclosed by the first sensing patterns and are spaced apart from the first sensing patterns.
Weinerth, in a similar field of endeavor, discloses a display unit (Fig. 1, generally) wherein the input sensing unit further comprises floating patterns respectively enclosed by the first sensing patterns and are spaced apart from the first sensing patterns (Fig. 2B, Detailed Description, [0050], “In one embodiment, a floating electrode may be disposed between the grid electrode and the sensor electrodes. In one particular embodiment, the floating electrode, the grid electrode and the sensor electrode comprise the entirety of a common electrode of a display device. Each sensor electrode may be individually coupled to the processing system or coupled to the processing system through one or more multiplexers or switching mechanisms.”).
It would have been obvious to one of ordinary skill in the art to have modified the input sensing unit of Kim to further include the teachings of Weinerth’s floating patterns, in such a way to provide wherein the input sensing unit further comprises floating patterns respectively enclosed by the first sensing patterns and are spaced apart from the first sensing patterns. The motivation to combine these arts is to use both floating and sensing patterns to make up the common electrode within a display (See Weinerth, Detailed Description, [0050]). The fact that Weinerth also discloses a capacitive sensing input device, same as Kim, makes this combination more easily implemented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626